Exhibit 10.5(b)
 
AMENDMENT TO NONQUALIFIED
STOCK OPTION AGREEMENT
 
THIS AMENDMENT TO NONQUALIFIED STOCK OPTION AGREEMENT is effective as of
April 2, 2007, between Celanese Corporation (the “Company”) and ­ ­ (the
“Participant”).
 
RECITALS
 
WHEREAS, the Company and the Participant have entered into a Nonqualified Stock
Option Agreement, effective as of January 21, 2005 (the “Agreement”), pursuant
to which the Participant was granted an Option pursuant to the Celanese
Corporation Deferred Compensation Plan, as from time to time amended (the
“Plan”); and
 
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders for the Agreement to be amended in certain
respects.
 
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:
 
1.  Definitions.     Capitalized terms not otherwise defined herein shall have
the meanings ascribed to such terms in the Agreement for the Plan, as the case
may be.
 
2.   Amendments to Agreement.
 
(a)     Section 4(a)(i) of the Agreement is hereby amended in its entirety to
read as follows:
 

  (i)      Termination by the Company without cause, Termination by the
Participant with Good Reason or Termination Due to Death, Disability or
Retirement. If the Participant’s Employment with the Company and its Affiliates
is terminated (A) by the Company without Cause, (B) by the Participant with Good
Reason or (C) due to the Participant’s death, Disability or Retirement, the
Participant may exercise:

 

  (x)   the Vested Portion of the Time Option for a period ending on the earlier
of (I) the later of (1) December 31 of the calendar year in which falls the
first anniversary of the date of such termination or (2) the 15th day of the
third month immediately following the month in which falls the first anniversary
of the date of such termination and (II) the Expiration Date; and     (y)   the
Vested Portion of Performance Option for a period ending on the earlier of
(I) the latest of (1) December 31 of the calendar year in which falls the first
anniversary of the date of such termination, (2) the 15th day of the third month
immediately following the month in which falls the first anniversary of the date
of such termination and (3) 90 days following the date the total Vested Portion
of such Performance Option is determined and (II) the Expiration Date; and

 
(b)     Section 4(a)(ii) of the Agreement is hereby amended in its entirety to
read as follows:
 

  (ii)     Termination by the Participant without Good Reason. If the
Participant’s Employment with the Company and its Affiliates is terminated by
the Participant without Good Reason, the Participant may exercise the Vested
Portion of an Option for a period ending on the earlier of (A) 90 days following
the date of such termination and (B) the Expiration Date; provided, however,
that if the date of such termination is on or after December 31, 2010, then the
Participant may exercise the Vested Portion of an Option for a period ending on
the earlier of (I) the later of (1) December 31 of the calendar year in which
falls the 90th day following the date of such termination or (2) the 15th day of
the third month following the month in which falls the 90th day following the
date of such termination and (II) the Expiration Date; and





--------------------------------------------------------------------------------



 



 
3.  Agreement Remains In Effect.  Except as modified hereby, the Agreement shall
remain in full force and effect.
 
*  *  *  *  *
 
 
IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.
 
 
CELANESE CORPORATION
 
 
Agreed to this ­ ­ day of ­ ­, 2007
 

[Name]

